Opinion issued July 9, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00074-CV
                            ———————————
                             GILA NABI, Appellant
                                        V.
                         JAMSHID PARSAIE, Appellee



                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2005-58480


                          MEMORANDUM OPINION

      Appellant has filed an agreed motion to dismiss the appeal. See TEX. R. APP.

P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        2